TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00115-CV




John Mining d/b/a Fast Action Bail Bonds , Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
NOS. 7906-C, 8021-C, 8140-C, 8188-C, 8301-C, 8352-C, 8344-C, 8384-C, 8385-C, 8386-C, 8411-C,
8412-C, 8428-C, 8452-C, 8469-C, 8470-C, 8474-C, 8475-C, 8477-C, 8585-C, 8644-C, 8645-C,
 8646-C, 8648-C, 8661-C, 8738-C, 8740-C, 8744-C, 8820-C, 8821-C, 8828-C, 8829-C,
 8880-C, 8881-C, 8882-C, 8904-C, 8923-C, 8930-C9024-C, 9133-C & 9134-C, 
HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Appellant John Mining has filed a motion to extend time to file a notice of appeal. 
In response, the State has filed a motion to dismiss.  We overrule the State’s motion to dismiss and
dismiss Mining’s motion to extend time.  Mining perfected his appeal by filing notices of appeal
with the trial court on October 17, 2005.
                        However, Mining has not provided this Court with a timely filed notice of appeal in
trial court cause numbers 8140-C and 8740-C.  It appears that this Court lacks jurisdiction over
Mining’s appeal of these judgments.  We request that Mining file a response demonstrating this
Court’s has jurisdiction over these appeals on or before April 21, 2006.  Failure to do so will result
in the dismissal of Mining’s appeal of the judgments in trial court cause numbers 8140-C and
8740-C.
                        Mining has also filed a motion for appellate review of the trial court’s refusal to
suspend enforcement of the judgments in this case.  See Tex. R. App. P. 24.4(a).  We overrule the
motion.
                        It is ordered April 7, 2006.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear